Citation Nr: 1634374	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to July 1964. 

This appeal before the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO denied claims of entitlement to service connection for bilateral hearing loss, tinnitus, a right knee disability, and a low back disability.  The Veteran filed a notice of disagreement (NOD) with those denials in February 2010.  The RO issued a statement of the case (SOC) in March 2012, and the Veteran filed  a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later in May 2012.  

On his VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge (VLJ) at the RO (.Travel Board hearing)  The requested  hearing was scheduled for February 3, 2016, and the Veteran was notified of this hearing by letter dated January 1, 2016.  However, the VACOLS system, an internal VA database, indicated that this hearing was cancelled at the Veteran's request.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  claim herein decided have been accomplished.  

2.  The Veteran does not currently have, and at no point pertinent to either  claim on appeal has had, a right knee disability or tinnitus.  

3.  
3.  Although the Veteran sought treatment for back pain in service, there is no competent, credible, and probative evidence indicating that there exists a medical relationship, or nexus, between his current low back disability and service; and the only competent, probative opinion evidence to address the etiology of current low back disability weighs against the claim.  

4.  The Veteran  likely d significant in-service noise exposure (acoustic trauma_  due to his work as a heavy truck driver, current hearing loss to an extent recognized as a disability for VA purposes, and VA audiology addressing whether the Veteran's current bilateral hearing loss is related to his active duty service are in relative equipoise.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
Given the favorable disposition of the claim for service connection for bilateral hearing loss, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

With respect to the remaining claims on appeal, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this appeal, in July and October 2009 letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to each claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, and the reports of VA examinations and medical opinions.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required.  

The Board notes, in particular, that the December 2009 audiology and March 2012 knee and spine examinations are adequate for adjudication of those respective claims.  Those reports document the examiner's interview with the Veteran, review of the record, and full examination results, all of which provided the basis for the opinions expressed therein.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, to include arthritis, and organic diseases of the nervous system, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101; 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered an organic disease of the nervous system.  See VA Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a.  Also, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As noted, an award of service connection requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

First addressing the claims for right knee disability and tinnitus, the Board finds that each of these claims must be denied on the basis of no current disability.  

The Veteran is not entitled to service connection for tinnitus because-despite the claim for that disability-there is  no actual evidence or allegation indicating that he has or ever has had tinnitus.  Notably, a  layperson is certainly competent to report matters within his or her personal knowledge, to include as to the nature, onset, and continuity of symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006).  Moreover, under certain circumstances, lay evidence may be competent to establish the presence certain disorders, such as tinnitus, or ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In this case, however, the Veteran denied experiencing tinnitus during May 2009 VA audiology visit.  Then, on December 2009 VA examination, he denied having tinnitus either in the past or the present.  There is otherwise no specific evidence or allegation indicating that the Veteran has tinnitus.  

The Board also finds that competent, probative evidence does not support a finding that the Veteran has, or at some point pertinent to this appeal, has had, any knee disability.  During a  March 2012 VA examination, there was normal range of motion, no objective evidence of painful motion, no functional losses, no patellar subluxation or dislocation, no tibial or fibular impairment, and no meniscal conditions.  No disability was diagnosed.  The Board notes that an April 2011 physician note documents  an impression of an unstable right knee.  However, there is no evidence that there was an actual physical examination of the knee to confirm that there was instability.  This stands in contrast to his March 2012 examination, where the examiner performed tests specifically used to assess whether there was instability, and this testing demonstrated normal anterior, posterior, and medial-lateral stability.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has right knee instability.  

The Board acknowledges the Veteran's belief that he has a current, chronic right knee disability.  However, the diagnosis of such a disability relates to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 ( (lay witness capable of diagnosing dislocated shoulder),  Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) and  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  For these reasons, the Veteran's statements as to the existence of a current right knee disability are not competent, and, hence, have no probative value in this appeal. 

The Veteran is also not entitled to service connection for a low back disability.  As the March 2012 VA examiner diagnosed him with degenerative joint disease of the lumbar spine, and a May 2011 radiology report also notes severe spinal stenosis at L4-L5 with degenerative changes, a current lumbar disability is conceded.

There is also evidence to support the requirement of an event, injury, or disease during service, as the service treatment reflect numerous instances where the Veteran reported low back pain in service.  See, e.g., records dated April 11, 1961 (complaints of having back pain for past two months); July 30, 1962 (low back pain; muscle spasms noted); August 22, 1962 (chronic backache reported for one year; examination entirely negative); August 5, 1963 (x-ray report stating spine normal, except for narrowing at L5); August 9, 1963 (no back pain prior to two years ago; diagnosis of lumbar spine ligament strain); August 13, 1963 (x-ray of lumbar spine shows no scoliosis, and no structural abnormalities); and December 10, 1963 (long history of low back pain; impression of acute facet syndrome).  

However, the lumbar spine disability claim must be denied on the basis that there exists no medical nexus between any currently diagnosed back disability and the in-service complaints and assessments.  Inasmuch as the first post-service documentation of back disability was in 2010, and the Veteran stated at his VA examination that his low back pain began three years prior, he is not entitled to service connection for lumbar spine degenerative changes on a presumptive basis.  See 38 C.F.R. §§ 3.307, 309. 

The Veteran also cannot establish entitlement to service connection on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As indicated no chronic back disability was shown in service, or for years thereafter.  Moreover, the only medical opinion of record to address the medical etiology question weighs against the claim.  In providing a negative nexus opinion, the March 2012 VA examiner stated that, while the Veteran's service treatment records document several visits for low back pain with diagnoses of muscle or ligament strain, the Veteran's separation exam was silent for any back problems.  The examiner also noted that there was no medical documentation of chronic back conditions during the next 47 years; the first post-service complaint of back pain in his VA records was documented in April 8, 2010.  As this opinion was based on examination of the Veteran, full consideration of the record, and is supported by stated rationale, the Board accepts this opinion as probative of the medical etiology question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e., one that, in fact, supports a finding of medical nexus between current low back disability and service. 

Finally, while the Veteran may well believe that his low back disability is related to his back pain in service, as with respect to establishing a current medical disability that is not observable, or otherwise perceived through the senses, he is not competent to offer a probative pinion in this regard. Rather, this question requires specialized knowledge, training, or expertise due to the complex nature of the orthopedic system.  See, e.g., Jandreau, 492 F.3d at 1377;  Barr, 21 Vet. App. at 307-08;.  Hence, the Veteran can neither support his claim, nor counter the probative medical opinion of record, on the basis of lay assertions of medical etiology, alone.  

For all the foregoing reasons, the Board finds that the claims for service connection for tinnitus, a right knee disability, and a low back disability must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

Notwithstanding the above, however, the Board finds that, with resolution of all reasonable doubt on certain elements of the claim in the Veteran's favor, he is entitled to service connection for bilateral hearing loss.  

Inasmuch as the report of his December 2009 audiology examination documents pure tone thresholds above 40 decibels in both ears at 3000 Hertz, he is shown to have current hearing loss to an extent recognized as a disability for VA purposes.  The Board will also concede that the Veteran likely experienced significant in-service noise exposure (acoustic trauma), as the Veteran worked as a heavy truck driver in the Marines, and such exposure would appear consistent with the circumstances of such service.  See 38 U.S.C.A. § 1154 (West 2014).

Furthermore, the Board finds that the competent opinion evidence on the question of whether there exists a medical nexus between current hearing loss disability and in-service noise exposure is in relative equipoise.  The December 2009 examiner provided a negative opinion, stating that it is less likely as not that Veteran's current hearing loss is a result of noise exposure while in the service, with likely subsequent hearing loss from unprotected occupational noise exposure and other factors.  However, a May 2009 VA audiologist opined that, based on that day's findings and the Veteran's reported history of military noise exposure, it is more than likely as not that a component of the Veteran's hearing loss is the result of acoustic trauma suffered while on active duty, unless hearing evaluations performed at the time of and/or some date after his military discharge are available to document that the veteran's hearing was within normal limits or significantly better at that time. 

Here, while the Veteran had normal hearing thresholds at separation, his hearing at entry was evaluated via a whisper test.  Such tests are generally deemed inadequate for testing high frequency hearing loss, and, absent pure tone thresholds at service, a true comparison between the Veteran's hearing at entrance and separation cannot be made.  There also is no evidence to document the Veteran's hearing acuity for approximately 47 years after service.  The Board further points out that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for current hearing loss disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the totality of the evidence and resolving all reasonable doubt on certain elements of his claim in his favor, the Board finds that the criteria for service connection for bilateral hearing loss are met.  Id.  



ORDER

Service connection for tinnitus is denied.

Service connection for a right knee disability is denied.

Service connection for a low back disability is denied.

Service connection for bilateral hearing loss is granted.    



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


